In an action to recover *457damages for legal malpractice, the plaintiff appeals from (1) an order of the Supreme Court, Queens County (Golia, J.), dated December 21, 1998, which, inter alia, granted the defendant’s motion to dismiss the complaint as barred by the Statute of Limitations, and (2) a judgment of the same court dated August 5, 1999, which dismissed the complaint.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The Supreme Court properly granted the defendant’s motion to dismiss the complaint as untimely, as the tolling provisions of CPLR 207 were unavailable to the plaintiff (see, Yarusso v Arbotowicz, 41 NY2d 516; De Simone v Frosina, 221 AD2d 410; Rescigno v Montefiore Hosp. & Med. Ctr., 65 AD2d 602; Plitman v Leibowitz, 990 F Supp 336).
The plaintiffs remaining contentions are without merit. Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.